DETAILED ACTION
Claims 1-13 and 21-28 are pending. Claims 1 and 21-23 are amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2022 has been entered due to the submission of the RCE on May 2, 2022.
Response to Amendment
This office action is responsive to the amendment filed on April 19, 2022.  As directed by the amendment: claims 1 and 21-23 have been amended.  Thus, claims 1-13 and 21-28 are presently pending in this application.
Applicant’s amendment to the drawings has overcome the drawing objections.
Applicant’s amendment to the claims has overcome the 35 USC §112(a) rejections.
Applicant’s amendment to the claims has overcome the 35 USC §102(a)(1) and §103 rejections, however, additional rejections are made as detailed below.
Response to Arguments
Applicant’s arguments with respect to claim(s) 22-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22-24, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asvadi et al. (US 20100208445) in view of Harnett (US 20190257015). 
Regarding claim 22, Asvadi describes a method of forming an item (textile 700), comprising: positioning first (first layer 710) and second layers (second layer 720) of material so that first holes (see annotated Fig. 7) in a first signal path portion of the first layer of material overlap second holes (see annotated Fig. 7) in a second signal path portion of the second layer of material; and stitching the first layer of material to the second layer of material with stitches formed from a strand (yarn 740) of material that passes through the first and second holes so that a first conductive structure (conductive warp yarn 711) in the first layer (710) is coupled to a second conductive structure (conductive warp yarn 721) in the second layer (720) via the strand (740).
The method of Asvadi does not explicitly describe that the strand has conductive and insulating segments and the area of the second layer is connected via the conductive segment.
In similar art for fabrics with conducting strands, Harnett describes utilizing partially insulated conductive yarn that only is uninsulated at the areas where an electrical connection is to be made such that the conductive segments connect to an electrical connection and the insulating segments are utilized to secure the layers together (see paras. 0023-0025). 
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the conductive strand of Asvadi to have insulated portion in order to reduce the possibility of having an unwanted short or having the conductive strand accidentally contact another portion and creating an unwanted electrical connection (see para. 0038, Asvadi describing that the crossover point may be rearranged to expose the conductive point that is not used for connecting a component).  

    PNG
    media_image1.png
    659
    1112
    media_image1.png
    Greyscale

Regarding claim 23, the method of Asvadi as modified describes wherein: the first layer of material is formed from a first fabric layer; the second layer of material is formed from a second fabric layer; and the conductive segment shorts the first signal path to the second signal path (described as a textile, and conducive strand connects the two structures, para. 0045).  
Regarding claim 24, the method of Asvadi as modified describes wherein the first layer of material (710) is selected from the group consisting of: a fabric layer (is a fabric layer, textile, also describes as fabric, para. 0032, structure of Fig. 7 described as same as claims 5 and 6, which are described as the same as Fig. 1, which describes this as a fabric), a leather layer, and a polymer layer.
Regarding claim 27, the method of Asvadi as modified describes wherein the stitch (740) has a three-dimensional shape (all stitches have three dimensions).  
Claims 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asvadi et al. (US 20100208445) in view of Harnett (US 20190257015) and Van Bruggen et al. (US 20080196783).
Regarding claim 25, Asvadi as modified describes the limitations of claim 25, but does not explicitly describe wherein the first layer of material comprises a polymer layer and wherein the first signal path portion comprises a metal trace on the polymer layer.
In related art for forming items, Van Bruggen describes that a similar structure includes wherein the first layer includes a polymer layer and the first signal path portion comprises a metal trace on the polymer layer (polymer layer, polyester, nylon, para. 0040, but conductive layer, which is located on the signal path portion, see Fig. 6, is copper/stainless steel, para. 0040).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the material to include a polymer layer so that the textile can maintain the textile look and feel while also promoting the completion of circuits (para. 0009, Van Bruggen).
Regarding claim 26, the method of Asvadi as modified describes the limitations of claim 26, but does not explicitly describe wherein the stitching includes a polymer strand.  
In related art for forming items, Van Bruggen describes wherein the stitching includes a polymer strand (silver plated polyamide, para. 0040).  
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the material of the stitching to be as described in Van Bruggen so that the conductive strand could provide the same look and feel as the rest of the textile, while also permitting the completion of the circuit (para. 0009, para. 0040, Van Bruggen). 
Allowable Subject Matter
Claims 1-13, and 21 allowed.
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK J. LYNCH/Examiner, Art Unit 3732